Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2017109626 with corresponding US Pub. No. 20180369517 for citation) in view of Curtis et al. (U.S Pub. No. 20160199598).
Regarding claim 16, Zuber discloses an inhaler system comprising: 
an inhaler article comprising a body defining an inhaler outer surface, the body extending along an inhaler longitudinal axis from mouthpiece end to a distal end an inhaler length; and 
a piercing article (by reference sign 13, figs. 3 and 5) comprising: a cylindrical housing, defining a cylindrical housing outer surface and a cylindrical housing inner surface, the cylindrical housing extending along a cylindrical housing longitudinal axis from a distal end to an open proximal end a cylindrical housing length, the cylindrical housing open proximal end is configured to receive the distal end of the inhaler article (see fig. 3 and 5); and a piercing element contained within and fixed to the cylindrical housing or distal end, the piercing element extending along a piercing element longitudinal axis from a fixed distal end to a piercing end a piercing element length, the piercing element is recessed from the open proximal end a recessed distance; wherein the cylindrical housing inner surface has an open proximal end diameter and a distal end diameter (see figs. 3 and 5); since Curtis discloses the channel can be taper [0049], it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the cylindrical housing inner surface diameter tapers down from the open proximal end diameter to the distal end diameter 
Regarding claim 17, Zuber discloses the piercing element is recessed from the open proximal end a recessed distance overlapping with the claimed at least about 25% of the cylindrical housing length (fig. 3).  
Regarding claim 18, Curtis discloses the cylindrical housing inner surface diameter tapers down [0049], therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the preferred range from about 3% to about 13%.  
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the invention was made to have the piercing element is formed of a polymeric material since Zuber discloses the piercing element is a metal or rigid needle [0048].
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the invention was made to have the piercing element is formed of a fibre-reinforced polymeric material since Zuber discloses the piercing element is a metal or rigid needle [0048].
Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the invention was made to have the piercing element is formed of a polycarbonate or liquid crystal polymer since Zuber discloses the piercing element is a metal or rigid needle [0048].
Regarding claim 22, Zuber discloses the piercing element is formed of a metal [0048].  
Regarding claim 23, it would have been obvious to one of ordinary skill in the art to have the cylindrical housing is formed of a polymeric material.  
Regarding claim 24, Zuber discloses the piercing article has a cylindrical housing outer surface diameter, the cylindrical housing outer surface diameter is a uniform diameter along the cylindrical housing length and is about 150% or less a diameter of the inhaler outer surface (figs. 1, 3 and 5).  
Regarding claim 25, Zuber discloses the piercing element longitudinal axis is substantially coaxial with the cylindrical housing longitudinal axis, and the inhaler longitudinal axis, when the inhaler article is received within the piercing article (figs. 1, 3 and 5).  
Regarding claim 26, Zuber discloses the inhaler article distal end mates with the piercing article distal end, when the inhaler article is received within the piercing article (figs. 1, 3-5).  
Regarding claim 27, Zuber discloses wherein the piercing element length is within the claimed about 40% to about 60% of the cylindrical housing length (figs. 1, 3 and 5).  
Regarding claim 28, Zuber discloses the piercing element has a first diameter adjacent the piercing end and a second diameter adjacent to the fixed distal end, the second diameter being greater than the first diameter (figs. 1, 3 and 5).  
Regarding claim 29, Zuber discloses at least about 80% of the cylindrical housing length is coextensive with the inhaler length, when the inhaler article is received within the piercing article (see figs.1, 3 and 5).  
Regarding claims 30-31, , Curtis discloses the cylindrical housing inner surface diameter tapers down [0049], therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the preferred range from about 5% to about 10%.  
Regarding claim 32, Zuber discloses at least about 90% of the cylindrical housing length is coextensive with the inhaler length, when the inhaler article is received within the piercing article (figs. 1, 3 and 5).  
Regarding claim 33, Zuber discloses the piercing article has a cylindrical housing outer surface diameter, the cylindrical housing outer surface diameter is a uniform diameter along the cylindrical housing length and is about 150% or less a diameter of the inhaler outer surface (figs. 1, 3 and 5).  
Regarding claim 34, Zuber discloses the piercing article has a cylindrical housing outer surface diameter, the cylindrical housing outer surface diameter is a uniform diameter along the cylindrical housing length and is about 150% or less a diameter of the inhaler outer surface (figs. 1, 3 and 5).  
Regarding claim 35, Zuber discloses the piercing article has a cylindrical housing outer surface diameter, the cylindrical housing outer surface diameter is a uniform diameter along the cylindrical housing length and is about 140% or less a diameter of the inhaler outer surface (figs. 1, 3 and 5).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        35